Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FUTURE DIMENSIONS A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account S-L1 (formerly known as Southland Separate Account L1) The Policy Fund Managers · Is issued by Security Life of Denver Insurance Company. Prior to October 1, Funds managed by the following investment 2004, the policy was issued by Southland Life Insurance Company. See managers are available through the policy: Security Life of Denver Insurance Company on page 13 for more information · AllianceBernstein, L.P. about the merger of Southland Life Insurance Company with and into Security · BAMCO, Inc. Life of Denver Insurance Company. · BlackRock Investment Management, Inc. · Is returnable by you during the free look period if you are not satisfied. · Capital Research and Management · Is no longer offered for sale to new purchasers. Company Premium Payments · Columbia Management Advisors, LLC · Are flexible, so the premium amount and frequency may vary. · Evergreen Investment Management · Are allocated to the variable account and the fixed account, based on your Company, LLC. instructions. · Fidelity Management & Research Co. · Are subject to specified fees and charges. · Ibbotson Associates The Policy Value · ING Clarion Real Estate Securities L.P. · Is the sum of your holdings in the fixed account, the variable account and the · ING Investment Management Co. loan account. · ING Investment Management Advisors, · Has no guaranteed minimum value under the variable account. The value varies B.V. with the value of the subaccounts you select. · ING Investments, LLC · Has a minimum guaranteed rate of return for amounts in the fixed account. · J.P. Morgan Investment Management Inc. · Is subject to specified fees and charges including possible surrender charges. · Julius Baer Investment Management, Death Benefit Proceeds LLC · Are paid if your policy is in force when the insured person dies. · Legg Mason Capitol Management, Inc. · Are calculated under your choice of options: · Lord, Abbett & Co. LLC - Option 1 - the base death benefit is the greater of the amount of base · Marsico Capital Management, LLC insurance coverage you have selected or your policy value multiplied by the · Massachusetts Financial Services appropriate factor from the definition of life insurance factors described in Company Appendix A; or · Morgan Stanley Investment Management, - Option 2 - the base death benefit is the greater of the amount of base Inc. (d/b/a Van Kampen) insurance coverage you have selected plus the policy value or your policy · Neuberger Berman, LLC value multiplied by the appropriate factor from the definition of life · Neuberger Berman Management Inc. insurance factors described in Appendix A. · OppenheimerFunds, Inc. · Are equal to the base death benefit plus any rider benefits minus any · Pacific Investment Management outstanding loans, accrued loan interest and unpaid fees and charges. Company LLC · Are generally not subject to federal income tax if your policy continues to meet · Pioneer Investment Management, Inc. the federal income tax definition of life insurance. · T. Rowe Price Associates, Inc. Sales Compensation · UBS Global Asset Management · We pay compensation to broker/dealers whose registered representatives (Americas) Inc. sell the policy. See Distribution of the Policy , page 70 , for further information · Wells Capital Management, Inc. about the amount of compensation we pay. This prospectus describes what you should know before purchasing the Future Dimensions variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 30, 2007. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 55 The Policys Features and Benefits 3 TAX CONSIDERATIONS 57 Factors You Should Consider Before Tax Status of the Company 57 Purchasing a Policy 6 Tax Status of the Policy 58 Fees and Charges 8 Diversification and Investor Control Requirements 58 THE COMPANY, THE VARIABLE Tax Treatment of Policy Death Benefits 59 ACCOUNT AND THE FIXED ACCOUNT 13 Distributions Other than Death Benefits 59 Security Life of Denver Insurance Company 13 Other Tax Matters 61 The Investment Options 15 ADDITIONAL INFORMATION 64 DETAILED INFORMATION ABOUT General Policy Provisions 64 THE POLICY 19 Distribution of the Policy 70 Purchasing a Policy 20 Legal Proceedings 73 Fees and Charges 25 Financial Statements 73 Death Benefits 33 APPENDIX A A-1 Additional Insurance Benefits 40 APPENDIX B B-1 Policy Value 45 APPENDIX C C-1 Special Features and Benefits 47 MORE INFORMATION IS AVAILABLE Back Cover TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 20 Policy Date 20 Fixed Account 19 Policy Value 45 Fixed Account Value 45 Segment or Coverage Segment 33 Loan Account 5 Surrender Value 5 Loan Account Value 47 Valuation Date 46 Monthly Processing Date 28 Variable Account 15 Net Premium 3 Variable Account Value 45 Net Policy Value 4 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner.
